Case 3:20-cv-01150-MAS-ZNQ Document 20 Filed 10/09/20 Page 1 of 1 PageID: 696




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY



JACKSON TRAILS, LLC,

                            Plaintiff,
                                                      Civil Action No. 20-1150 (MAS) (ZNQ)
                            v.
                                                                     ORDER
TOWNSHIP OF JACKSON and the
PLANNING BOARD OF THE TOWNSHIP
OF JACKSON,

                            Defendants.


         This matter comes before the Court upon Defendants Township of Jackson ("Township")

and Jackson Planning Board's ("Planning Board") (collectively, "Defendants") Motion to Partially

Dismiss Plaintiff Jackson Trails, LLC's ("Plaintiff') Complaint. (ECF No. 11.) Plaintiff opposed

(ECF No. 17) and Defendants replied (ECF No. 18). The Court has carefully considered the

parties' submissions and decides the matter without oral argument pursuant to Local Civil Rule

78.1. For the reasons set forth in the accompanying Memorandum Opinion, and for good cause

shown,
                           -JI...
         IT IS on this   _1_ day of October 2020, ORDERED that:
         1.     Defendant's Partial Motion to Dismiss (ECF No. 11) is GRANTED in part and
                DENIED in part.

         2.     Count Fourteen of Plaintiffs Complaint (ECF No. I) is DISMISSED without
                prejudice.



                                                           MICHAEL A. SHIPP
                                                           UNITED STATES DISTRICT JUDGE
